Citation Nr: 1029176	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  07-34 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for chronic prostatitis.

2.  Entitlement to service connection for chronic urinary tract 
infections, claimed as secondary to chronic prostatitis.

3.  Entitlement to an increased evaluation for tinea versicolor, 
currently rated 10 percent disabling.

4.  Entitlement to an initial compensable evaluation for chronic 
headaches.

5.  Entitlement to an effective date prior to June 16, 1977, for 
a grant of service connection for a chronic skin disorder 
(currently diagnostically rated as tinea versicolor).

6.  Entitlement to an effective date prior to July 10, 1996, for 
a 10 percent evaluation for tinea versicolor.

7.  Whether there was clear and unmistakable error with respect 
to that part of a February 3, 1978 rating decision that denied 
service connection for a chronic acquired psychiatric disorder.

8.  Whether there was clear and unmistakable error with respect 
to that part of a January 28, 1997 rating decision that assigned 
an effective date of July 10, 1996 for an award of service 
connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 
1970.  His service records show that he served in Vietnam with 
the United States Marine Corps and was awarded the Combat Action 
Ribbon.

The Veteran is presently service connected for PTSD (rated 100 
percent disabling from July 10, 1996), chronic headaches, and 
tinea versicolor.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in April 2007 and March 2009 
by the Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Cleveland, Ohio, which, inter alia, granted the Veteran 
service connection and a noncompensable evaluation for chronic 
headaches, effective from June 30, 2006 (i.e., the date of 
claim); denied his claims for service connection for chronic 
prostatitis and chronic urinary tract infections secondary to 
chronic prostatitis; denied his claim for a rating increase above 
10 percent for tinea versicolor; and denied his claim of clear 
and unmistakable error with respect to that part of a February 3, 
1978 rating decision that denied service connection for a chronic 
acquired psychiatric disorder, and that part of a January 28, 
1997 rating decision that assigned an effective date of July 10, 
1996 for an award of service connection for PTSD.

In March 2010, the Veteran and his representative appeared at the 
RO to present oral testimony in support of his appeal before the 
undersigned Veterans Law Judge at a videoconference hearing.  The 
transcript of the March 2010 hearing has been duly obtained and 
associated with the Veteran's claims for review and 
consideration.

The Board notes at this juncture that the Veteran claimed 
entitlement to an effective date prior to June 16, 1977, for 
award of service connection for a chronic skin disorder 
(currently diagnostically rated as tinea versicolor) and for an 
effective date prior to July 10, 1996, for a 10 percent rating 
award for a chronic skin disorder (currently diagnostically rated 
as tinea versicolor).  Although the RO denied these claims in a 
March 2009 rating decision and thereafter developed these issues 
for appeal, this appears to have been in error as the June 16, 
1977 effective date for a chronic skin disorder was assigned in a 
prior final rating decision dated February 3, 1978, and the July 
10, 1996 effective date for a 10 percent rating award for a 
chronic skin disorder was assigned in a prior final rating 
decision dated January 28, 1978.  In Rudd v. Nicholson, 20 Vet. 
App. 296, 299-300 (2006), the United States Court of Appeals for 
Veterans Claims (Court) held that once a rating decision which 
establishes an effective date becomes final, the only way that 
such a decision can be revised is if it contains clear and 
unmistakable error (CUE).  The Court noted that any other result 
would vitiate the rule of finality.  In other words, the Court 
has found that there are no freestanding claims for an earlier 
effective date.  When such a freestanding claim for an earlier 
effective date is raised, the Court has held that such an appeal 
should be dismissed.  Therefore, to the extent that the Veteran 
seeks an effective date prior to June 16, 1977 for service 
connection and an effective date prior to July 10, 1996 for a 
compensable evaluation for his skin disorder, the appeal in this 
regard will be dismissed.  The Veteran's claims in this regard 
should correctly be characterized as claims of CUE with respect 
to a prior final rating decision dated February 3, 1978, which 
assigned an effective date of June 16, 1977, for the grant of 
service connection for a chronic skin disorder, and a prior final 
rating decision dated January 28, 1997, which assigned an 
effective date of July 10, 1996, for a compensable evaluation for 
a chronic skin disorder.  The CUE claims were clarified as such 
by the Veteran and his representative at the March 2010 
videoconference hearing before the Board.  As they have been duly 
raised by the record, but have not been adjudicated by the Agency 
of Original Jurisdiction in the first instance, the Board does 
not have jurisdiction over them and they are therefore referred 
to the Agency of Original Jurisdiction for appropriate action.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

For the reasons that will be further discussed below in the 
REMAND portion of this decision, the issues of entitlement to 
service connection for chronic prostatitis and 
chronic urinary tract infections secondary to chronic 
prostatitis; entitlement to an increased evaluation above 10 
percent for tinea versicolor; and entitlement to an initial 
compensable evaluation for chronic headaches are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, D.C.  
VA will notify the appellant and his representative if further 
action is required on their part.


FINDINGS OF FACT

1.  In a February 3, 1978 rating decision, the Veteran was 
granted service connection for a chronic skin disorder, effective 
June 16, 1977.  The Veteran did not file a timely appeal of this 
decision and it became final.

2.  In a January 28, 1997 rating decision, the Veteran was 
granted a 10 percent evaluation for a chronic skin disorder 
(tinea versicolor), effective July 10, 1996.  The Veteran did not 
file a timely appeal of this decision and it became final.

3.  Written statements received by VA from the Veteran in May 
2007 constitute freestanding claims for an earlier effective date 
for the awards of service connection for a chronic skin disorder 
and later assignment of a 10 percent evaluation for this 
disability, which is barred as a matter of law.

4.  In a February 1978 rating decision, the RO denied service 
connection for a chronic acquired psychiatric disability.  This 
rating decision was not timely appealed and became final.

5.  The Veteran has not demonstrated any errors of fact or law in 
the February 1978 rating decision that compels the conclusion, to 
which reasonable minds could not differ, that the results would 
have been manifestly different but for the errors.

6.  In a January 1997 rating decision, the RO granted service 
connection for PTSD, effective July 10, 1996.   This rating 
decision was not timely appealed and became final.

7.  The Veteran has not demonstrated any errors of fact or law in 
the January 1997 rating decision that compels the conclusion, to 
which reasonable minds could not differ, that the effective date 
assigned for PTSD would have been manifestly different but for 
the errors.


CONCLUSIONS OF LAW

1.  The Veteran's claim of entitlement to an effective date 
earlier than June 16, 1977, for the grant of service connection 
for a chronic skin disorder (currently diagnostically rated as 
tinea versicolor), is dismissed.  38 U.S.C.A. § 7266 (West 2002); 
38 C.F.R. §§ 20.1103 (2009); Rudd v. Nicholson, 20 Vet. App. 296 
(2006).

2.  The Veteran's claim of entitlement to an effective date 
earlier than July 10, 1996, for the grant of a 10 percent 
evaluation for tinea versicolor, is dismissed.  38 U.S.C.A. § 
7266 (West 2002); 38 C.F.R. §§ 20.1103 (2009); Rudd v. Nicholson, 
20 Vet. App. 296 (2006).

3.  The February 1978 RO decision, which denied service 
connection for a chronic acquired psychiatric disorder, was not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303, 3.304 (1977); 38 C.F.R. §§ 
3.104, 3.105 (2009).

4.  The January 1997 rating action, in which the RO assigned an 
effective date of July 10, 1996, for the grant of service 
connection for PTSD, was not clearly and unmistakably erroneous.  
38 U.S.C.A. §§ 5109A, 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.400 (1996); 38 C.F.R. §§ 3.104, 3.105 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and the duty to 
assist

As provided for by the VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  
However, the Court has held that the VCAA does not apply to 
claims of CUE in prior final decisions.  Livesay v. Principi, 15 
Vet. App. 165, 179 (2001) (en banc).

Nevertheless, with respect to the claims for CUE, the Board notes 
in passing that the Veteran and his accredited representative 
have been accorded ample opportunity to present his contentions, 
and there is no indication that they have further argument to 
present.

With regard to the Veteran's claims for an effective date prior 
to June 16, 1977, for a grant of service connection for a chronic 
skin disorder and an effective date prior to July 10, 1996, for a 
10 percent evaluation for tinea versicolor, in light of the 
Court's decision in Rudd v. Nicholson, 20 Vet. App. 296 (2006), 
and the dismissal of the appeal, the question of whether or not 
there was adequate notice under the VCAA, or any other VCAA 
concerns, are moot, and the Board need not address them.  See 
DiCarlo v. Nicholson, 20 Vet. App. 52, 58 (2006); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and 
not the evidence is dispositive the Board should deny the claim 
on the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA 
is not required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for the 
claimed benefit).

Thus, VCAA notice is not applicable with respect to those matters 
that will be addressed by the Board in the adjudication portion 
of this decision.  As such, no further action is required 
pursuant to the VCAA for these aforementioned matters.

Free standing earlier effective date claims

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 
(2009).

In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the Court 
held that once a rating decision which establishes an effective 
date becomes final, the only way that such a decision can be 
revised is if it contains CUE.  The Court noted that any other 
result would vitiate the rule of finality.  In other words, the 
Court has found that there are no freestanding claims for an 
earlier effective date.  When such a freestanding claim for an 
earlier effective date is raised, the Court has held that such an 
appeal should be dismissed.

Here, the Veteran contends that the grant of service connection 
for a chronic skin disorder should be made effective the date 
that he was discharged from service in January 1970, and that 
furthermore it is factually ascertainable that his skin disorder 
was disabling to a compensable degree well prior to July 10, 
1996, thereby warranting the assignment of an earlier effective 
date for the compensable rating award.

By way of history, by rating decision dated February 3, 1978, the 
RO granted the Veteran service connection for a chronic skin 
disorder, with an effective date for this award of June 16, 1977.  
The Veteran did not timely appeal the February 1978 decision with 
respect to this determination and it became final.  Thereafter, 
by rating decision dated January 28, 1997, the RO granted the 
Veteran a 10 percent evaluation for his chronic skin disorder, 
with an effective date for this award of July 10, 1996.  The 
Veteran also did not timely appeal the January 1997 decision with 
respect to this determination and it became final.  See 38 
U.S.C.A. § 5107; 38 C.F.R. §§ 20.302, 20.1103.  Then, in May 
2007, the Veteran submitted written statements in correspondence, 
which constitute freestanding claims for earlier effective dates 
with respect to the awards of service connection and a 
compensable evaluation for his chronic skin disorder.

If the Veteran believed that the effective dates for his awards 
of service connection and a compensable evaluation for his 
chronic skin disorder assigned by the respective rating decisions 
of February 1978 and January 1997 were incorrect, his proper 
recourse was to file a notice of disagreement regarding the 
effective date assigned within one year of being notified of each 
decision.  Because he did not do this, the February 1978 and 
January 1997 rating decisions became final.

The Board notes that the RO developed this matter on its merits 
rather than dismissing it due to untimely filing.  There was 
apparently some confusion at the time concerning whether earlier 
effective date claims could be raised at any time, 
notwithstanding the clear meaning of the law and VA regulations.  
Any such confusion has, however, been dissipated via the decision 
of the Court in Rudd.  In that decision, the Court in essence 
stated that there was no "freestanding" earlier effective date 
claim which could be raised at any time after a RO decision 
became final.  See Rudd, 20 Vet. App. at 300.  The Court further 
indicated that because "there is no proper claim in this case," 
the matter was dismissed.

In conclusion, to the extent that the Veteran attempted to raise 
freestanding earlier effective date claims in his statement of 
May 2007 and based on the procedural history of this case, 
particularly in light of Rudd, the Board has no alternative but 
to dismiss the appeal as to these issues.  See VAOPGCPREC 9-99 
(indicating that the Board may dismiss any appeal which is not 
timely filed).

The Board recognizes the Veteran's many statements, as well as 
the RO's March 2009 rating decision and June 2009 statement of 
the case, characterizing his issue as an application for an 
earlier effective date for grant of service connection for a 
chronic skin disorder and for a subsequent award of a 10 percent 
evaluation for this disability.  However, as stated above, there 
can be no freestanding claim for an earlier effective date.

Moreover, in Leonard v. Nicholson, the Court determined that, 
even when a Veteran has a claim to reopen, "he cannot obtain an 
effective date earlier than the reopened claim's application 
date."  Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir., 
2005) (indicating that "no matter how [the Veteran] tries to 
define 'effective date,' the simple fact is that, absent a 
showing of CUE, he cannot receive disability payments for a time 
frame earlier than the application date of his claim to reopen, 
even with new evidence supporting an earlier disability date").

Following the legal standards set forth in Leonard, even if the 
Veteran's freestanding earlier effective date claim somehow 
constituted an application to "reopen" a previous claim, he would 
not be entitled to an earlier effective date because the date of 
his claim to "reopen" would have been received subsequent to the 
effective date assigned.  Moreover, as stated above, because the 
February 1978 and January 1997 rating decisions are final, he is 
left with only one option in his attempt to obtain an earlier 
effective date: a claim alleging that the February 1978 and 
January 1997 rating decisions contained CUE.  See Leonard v. 
Nicholson, 405 F.3d 1333, 1337, n.2 (Fed. Cir. 2005) ("[A]bsent a 
showing of [clear and unmistakable error, the appellant] cannot 
receive disability payments for a time frame earlier than the 
application date of his claim to reopen, even with new evidence 
supporting an earlier disability date."); Rudd, supra.  As 
previously discussed in the introduction of the decision, the CUE 
claims are not before the Board and are referred to the RO for 
appropriate development.  In this regard, the Board emphasizes 
that any claim of CUE must be pled with specificity.  See 
Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub 
nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  

Clear and unmistakable error

The Court has consistently stressed the rigorous nature of the 
concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  It is 
not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 
1 Vet. App. 370, 372 (1991).  "Clear and unmistakable error' 
requires that error, otherwise prejudicial,. . . must appear 
undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  
Clear and unmistakable errors "are errors that are undebatable, 
so that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313-14.  "It must 
always be remembered that CUE is a very specific and rare kind of 
'error'."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The Court has propounded the following three-pronged test for 
determining when there was CUE present in a prior decision:  (1) 
Either the correct facts, as they were known at the time, were 
not before the adjudicator  (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) or 
the statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of the 
sort which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination that 
there was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.  Russell, 3 Vet. 
App. at 313-14.

CUE that requires revision of a prior final rating action exists 
only where it appears "undebatably" that "[e]ither the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant at 
the time were incorrectly applied."  Russell, 3 Vet. App. at 313.

In Fugo, 6 Vet. App. at 40, the Court refined and elaborated on 
the test set forth in Russell.  The Court stated that CUE was a 
very specific and rare kind of "error."  It was the kind of 
error, of fact or law, that when called to the attention of later 
reviewers compelled a conclusion, to which reasonable minds could 
not differ, that the result would have been manifestly different 
but for the error.

The Veteran contends that the RO committed CUE in a February 3, 
1978 rating decision that denied his original claim for service 
connection for a chronic acquired psychiatric disorder, and CUE 
in a January 28, 1997 rating decision that granted service 
connection for PTSD, but only effective as of July 10, 1996.  The 
Veteran's essential argument is that the clinical evidence of 
record reflects that he had received counseling for complaints of 
nervousness relating to combat and tension associated with 
personal problems during active duty, thereby indicating active 
psychiatric symptomatology as of service and, as such, an earlier 
effective date for his service connection award for PTSD should 
be assigned, to extend back to January 1970, when he was 
discharged from service.  He further contends that 
notwithstanding that the version of the VA rating schedule and 
the edition of the Diagnostic & Statistical Manual of the 
American Psychiatric Association did not recognize PTSD as a 
clinical disorder at the time of the February 1978 rating 
decision, the factual evidence of the time indicated the presence 
of at least a depressive disorder recognized by both authorities 
that warranted an allowance of service connection back to the 
date of his service separation.

Upon review of the claims file, the Board finds that there is no 
evidence that an error occurred at the time of the February 1978 
rating decision that was undebatable and of the sort which, had 
it not been made, would have manifestly changed the outcome at 
the time it was made with respect to the denial of service 
connection for a chronic acquired psychiatric disability.  The 
evidence at the time consisted of the Veteran's service treatment 
records, indicating counseling for complaints of nervousness 
relating to combat and tension associated with personal problems, 
but no psychiatric problems or diagnosis shown on examination on 
separation from service in January 1970.  The Veteran filed his 
original claim for VA compensation for a chronic acquired 
psychiatric disability in June 1977.  Pursuant to his claim, he 
was provided with a VA medical examination in August 1977, the 
report of which indicated that he was treated for "nerves" by a 
private physician in November 1970.  However, the August 1977 
examination ultimately revealed a diagnosis of no mental disorder 
following clinical evaluation.  Based on the aforementioned 
evidence, VA denied the Veteran's original claim for service 
connection for a chronic acquired psychiatric disorder in a 
February 1978 rating decision, on the basis of no clinical 
evidence of a current psychiatric disability.  The record does 
not indicate that the Veteran filed a timely appeal of this 
adverse determination and it became final.  

Although the Veteran contends that despite the clinical finding 
of no psychiatric diagnosis on examination in August 1977, the 
prior evidence indicated the existence of an active psychiatric 
disorder, his argument in this regard is a debatable one, and 
therefore not the type of "error" that can constitute CUE.  A 
finding of no current disability, even in the face of prior 
treatment for symptoms related to combat and for anxiety, is not 
undebatably inconsistent with the evidence of prior disability.  
Thus, there is no indication that the RO's February 1978 rating 
decision denying service connection for a chronic acquired 
psychiatric disorder was "undebatably incorrect" so as to warrant 
a finding of CUE.  See Russell, 3 Vet. App. at 313.

Although the Veteran may disagree with the RO's findings in the 
February 1978 rating decision, the Court has determined that an 
assertion that the RO improperly weighed or evaluated evidence 
can never rise to the level of CUE.  Fugo, 6 Vet. App. at 43.

Therefore, the Board concludes that the record does not establish 
that, but for an error in the February 1978 rating decision, 
service connection would have been awarded to the Veteran for an 
acquired psychiatric disability.  Therefore, the criteria for a 
finding of CUE in the February 1978 rating decision have not been 
met.  As such, the Veteran's appeal in this regard must be 
denied.  

With respect to the Veteran's CUE claim regarding the January 
1997 rating decision, which granted service connection for PTSD 
effective only from July 10, 1996, the Board also finds no 
evidence that an error occurred at the time of this rating 
decision that was undebatable and of the sort which, had it not 
been made, would have manifestly changed the outcome at the time 
it was made with respect to the assignment of the July 10, 1996 
effective date for the award of service connection for PTSD.  The 
record reflects that on July 10, 1996, the Veteran submitted 
correspondence asserting a claim for VA compensation for PTSD, 
which constituted an application to reopen his previously denied 
and final claim for service connection for a chronic acquired 
psychiatric disability.  Based on the date of receipt of the 
claim to reopen, the January 1997 rating decision assigned this 
to be the effective date of its award of service connection for 
PTSD, pursuant to 38 C.F.R. § 3.400, which at the time provided, 
in pertinent part, that the effective date of an award of 
compensation based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
the later.   A review of the claims folder shows that in all 
correspondence or evidentiary submissions received by VA from the 
Veteran between the prior final rating decision of February 1978, 
addressing service connection for a psychiatric disability, and 
the current effective date of July 10, 1996, for the grant of 
service connection for PTSD, there is nothing in the record that 
indicates a formal or informal application to reopen his claim 
for VA compensation for a psychiatric disorder, or could 
otherwise be liberally construed as such.  The RO assigned an 
effective date of July 10, 1996, for the award of service 
connection for PTSD using correct application of that version of 
the pertinent laws and regulations regarding effective dates 
extant at the time. 

Therefore, the Board concludes that the record does not establish 
that, but for an error in the January 1997 rating decision, an 
effective date prior to July 10, 1996, for an award of service 
connection for PTSD would have been assigned.  Therefore, the 
criteria for a finding of CUE in the January 1997 rating decision 
has not been met.  As such, the Veteran's appeal in this regard 
must be denied.  
     



ORDER

The Veteran's appeal, with respect to the claim of entitlement to 
an effective date prior to June 16, 1977, for a grant of service 
connection for a chronic skin disorder (currently diagnostically 
rated as tinea versicolor), is dismissed.

The Veteran's appeal, with respect to the claim of entitlement to 
an effective date prior to July 10, 1996, for a 10 percent 
evaluation for tinea versicolor, is dismissed.

The February 3, 1978 rating decision was not clearly and 
unmistakably erroneous for failing to grant service connection 
for a chronic acquired psychiatric disorder and the claim of CUE 
with respect to this rating decision is denied.

The January 28, 1997 rating decision was not clearly and 
unmistakably erroneous for failing to assign an effective date 
prior to July 10, 1996 for an award of service connection for 
PTSD and the claim of CUE with respect to this rating decision is 
denied.


REMAND

As relevant to the issues of entitlement to service connection 
for chronic prostatitis and chronic urinary tract infections 
secondary to chronic prostatitis; entitlement to an increased 
evaluation above 10 percent for tinea versicolor; and entitlement 
to an initial compensable evaluation for chronic headaches, the 
Veteran has submitted additional medical evidence in support of 
these claims, which consist of private and VA medical records 
dated from 1993 to November 2009.  The more recent records in 
this submission have not been considered in the first instance by 
the Agency of Original Jurisdiction and are not accompanied by a 
waiver of first review by the Agency of Jurisdiction.  Therefore, 
to ensure that the Veteran's right to appellate due process is 
safeguarded and to avoid any prejudice to his claim with respect 
to these issues, the Board's adjudication of these matters should 
be held in abeyance pending remand of these claims for first 
consideration by the RO of the aforementioned clinical evidence.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

With respect to the claims of entitlement to service connection 
for chronic prostatitis and chronic urinary tract infections 
secondary to prostatitis, the Board notes that the Veteran has 
submitted an August 2006 opinion from his private physician, 
Thomas L. Craig, III, M.D., who stated, in pertinent part, "I 
feel with reasonable medical certainty, that the diagnosis of. . 
. Chronic Prostatitis. . . (is a) direct result of the direct 
exposure to Agent Orange during his tour in Vietnam."  Although 
at his March 2010 videoconference hearing before the Board, the 
Veteran's representative expressly requested that he be given an 
examination in order to obtain a nexus opinion, the Board 
observes that the Veteran has not been provided with a VA medical 
examination addressing the likelihood that his current chronic 
prostatitis is etiologically linked to his period of active duty 
in the context of Dr. Craig's opinion, nor has an examination 
been provided addressing the nature of the relationship, if any, 
between the Veteran's claimed chronic urinary tract infections 
with his prostatitis.  As the Veteran's prostatitis and urinary 
tract infection claims have met the test prescribed by the Court 
in McLendon v. Nicholson, 20 Vet. App. 79 (2006), regarding when 
furnishing a claimant with a medical examination for a nexus 
opinion is necessary, the Board therefore remands this case for 
the appropriate examination.

With regard to the Veteran's claims for increased ratings for his 
service-connected tinea versicolor skin disorder and chronic 
headaches, the Board notes that the most recent medical 
examinations addressing the severity of these disabilities were 
conducted in January 2007, over three-and-a-half years earlier.  
The Veteran testified at his March 2010 videoconference hearing 
that since the January 2007 examinations, his headaches and skin 
disorder have worsened.  Where a veteran claims that his 
disability is worse than when originally rated, and the available 
evidence is too old for an adequate evaluation of his current 
condition, VA's duty to assist includes providing a new medical 
examination.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
Therefore, the case should be remanded for the appropriate 
examinations to provide a current assessment of the severity of 
his service-connected chronic headaches and tinea versicolor.

Accordingly, in view of the foregoing discussion, the case is 
REMANDED to the RO via the AMC for the following action:

1.  The Veteran should be contacted and asked 
to provide detailed information regarding all 
sources of medical treatment, both VA and 
private, for his chronic prostatitis, urinary 
tract infections, headaches, and skin 
disorder.  After obtaining the necessary 
waivers where appropriate, the RO should 
attempt to obtain copies of those medical 
records identified by the Veteran which have 
not already been made a part of the evidence 
for inclusion in his claims file.

2.  The Veteran should be scheduled for a 
medical examination by the appropriate 
specialist regarding his claims for service 
connection for chronic prostatitis and 
urinary tract infections secondary to 
prostatitis.  The Veteran's claims file 
should be provided to the examiner in 
conjunction with the examination.  Following 
the examination, the examiner should provide 
opinions addressing the following questions:

(a.)	In view of the Veteran's relevant 
clinical history, including the 
August 2006 opinion of his private 
physician, Thomas L. Craig, III, 
M.D, linking the Veteran's chronic 
prostatitis to in-service exposure 
to Agent Orange, is it at least as 
likely as not that the Veteran's 
chronic prostatitis is related to 
his period of active service?  

(b.)	Is it at least as likely as not that 
the Veteran's chronic urinary tract 
infections are related to his 
chronic prostatitis?

(c.)	If the Veteran's chronic urinary 
tract infections are unrelated to 
chronic prostatitis, are the urinary 
tract infections a separate 
disabling condition and, if so, is 
it at least as likely as not that 
they are directly related to the 
Veteran's period of active service?


Pertinent documents in the claims folder must 
be reviewed by the VA examiner, who should 
provide a complete rationale for any opinion 
given without resorting to speculation, 
reconciling any conflicting medical opinions 
rendered.  Any additional examinations, 
tests, or studies necessary for an adequate 
opinion should be conducted.

It would be helpful if the VA examiner would 
use the following language, as may be 
appropriate: "more likely than not" (meaning 
likelihood greater than 50%), "at least as 
likely as not" (meaning likelihood of at 
least 50%), or "less likely than not" or 
"unlikely" (meaning that there is a less than 
50% likelihood).

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

3.  The Veteran should be scheduled for the 
appropriate medical examination to evaluate 
the current severity of his service-connected 
tinea versicolor.  The Veteran's claims file 
should be provided to the examiner in 
conjunction with the examination.  Following 
the examination, the examiner should provide 
opinions addressing the following questions:

(a.)	Is there disfigurement or scarring of 
the Veteran's head, face, or neck 
associated with cosmetic 
manifestations of his service-
connected tinea versicolor?

(b.)	Is more than 40 percent of the 
Veteran's entire body or more than 40 
percent of his exposed areas affected 
by tinea versicolor, or; does the 
Veteran's tinea versicolor require 
constant or near-constant systemic 
therapy such as corticosteroids or 
other immunosuppressive drugs during 
the past 12-month period?

(c.)	Is more than 20 to 40 percent of the 
Veteran's entire body or 20 to 40 
percent of his exposed areas affected 
by tinea versicolor , or; does the 
Veteran's tinea versicolor require 
systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs for a total 
duration of six weeks or more, but 
not constantly, during the past 12-
month period?

(d.)	Is at least 5 percent, but less than 
20 percent, of the Veteran's entire 
body, or at least 5 percent, but less 
than 20 percent, of his exposed areas 
affected by tinea versicolor, or; 
does the Veteran's tinea versicolor 
require intermittent systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs for a total 
duration of less than six weeks 
during the past 12-month period?

(e.)	Is less than 5 percent of the 
Veteran's entire body or less than 5 
percent of his exposed areas affected 
by tinea versicolor, and; does the 
Veteran's tinea versicolor require no 
more than topical therapy during the 
past 12-month period?
	
Pertinent documents in the claims folder must 
be reviewed by the VA examiner, who should 
provide a complete rationale for any opinion 
given without resorting to speculation, 
reconciling any conflicting medical opinions 
rendered.  Any additional examinations, 
tests, or studies necessary for an adequate 
opinion should be conducted.

4.  The Veteran should be scheduled for the 
appropriate medical examination to evaluate 
the current severity of his service-connected 
chronic headaches.  The Veteran's claims file 
should be provided to the examiner in 
conjunction with the examination.  Following 
the examination, the examiner should provide 
opinions addressing the following questions:

(a.)	      Are the Veteran's headaches 
manifested by very frequent and 
completely prostrating and prolonged 
attacks that are productive of 
severe economic inadaptability?

(b.)	Are the Veteran's headaches 
manifested by characteristic 
prostrating attacks occurring on an 
average once a month over last 
several months?

(c.)	      Are the Veteran's headaches 
manifested by characteristic 
prostrating attacks averaging one in 
2 months over last several months?

Pertinent documents in the claims folder must 
be reviewed by the VA examiner, who should 
provide a complete rationale for any opinion 
given without resorting to speculation, 
reconciling any conflicting medical opinions 
rendered.  Any additional examinations, 
tests, or studies necessary for an adequate 
opinion should be conducted.

5.  The Veteran is hereby reminded of his 
obligation to appear for the scheduled 
examinations.  His failure to appear may 
result in the disallowance of his claims.  
See 38 C.F.R. § 3.655 (2009).

6.  After undertaking any other development 
deemed essential in addition to that 
specified above, the RO should readjudicate 
the Veteran's claims for service connection 
for chronic prostatitis and chronic urinary 
tract infections secondary to chronic 
prostatitis; entitlement to an increased 
evaluation above 10 percent for tinea 
versicolor; and entitlement to an initial 
compensable evaluation for chronic headaches, 
with application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a result 
of this remand.  If any of the maximum 
benefit with respect to any of these issues 
is not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and given 
an appropriate amount of time to respond.  
Thereafter, the case should be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


